To compel approval of plat.
Denied July 1, 1891, with costs.
A belt of property lying between Twelfth street and "Wabash avenue, running from Grand Diver avenue northerly to the L. S. & M. S. railway tracks had been platted for many years, and had been settled and improved. Thirteenth street divided the-strip. Some fourteen streets ran easterly and westerly through the strip. The plat presented was of that portion of the strip lying west of the alley immediately east of Thirteenth street,, and lying west of the alley immediately west of Thirteenth street. It proposed to open new streets and close old ones, within the lines of the proposed plat, leaving many lots on the old streets between Twelfth and Wabash avenue, and not within the strip, without access to Thirteenth street.